UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 PATRICK CHRISTIAN,

                        Plaintiff,                    Civil Action No. 20-2880 (JMC)

                        v.

 GIANT FOOD STORES,

                        Defendant.

                                     MEMORANDUM OPINION

        This matter is before the Court on Defendant Giant Food Stores’ Federal Rule of Civil

Procedure 12(b)(6) Motion to Dismiss. ECF 7. For the reasons discussed below, the Court

GRANTS the motion.

   I.      BACKGROUND

        Defendant Giant Food Stores (Giant) operates supermarkets in Washington, D.C. ECF 1

¶ 1. Plaintiff Patrick Christian alleges that he had been a Giant customer for over a year at the time

that he initiated this action and purchased water, soda, cereal, cookies, and other “bakery and

bistro” items from the store. Id. ¶¶ 3-4. He claims that these purchases “cause[d] [him] to have a

sore throat, flu-like symptoms, blurred vision, and/or other unnamed discomforts.” Id. ¶ at 3. He

also alleges that he suffered “organ damage.” Id. ¶ 19. Further, Christian claims that prolonged use

of Giant’s products will cause “terminal illness, blindness, and/or other illness(es).” Id. ¶¶ 5-6.

        Christian alleges that “after reasonable consideration,” he “realize[d]” that Giant was

adding some “hazardous substance” to its products. Id. ¶¶ 4, 7. He filed a four-count complaint as

a result. Christian accuses Giant of “[m]alicious [a]dulteration,” presumably for adding the

(unspecified) substance to its grocery items (Count I). Id. ¶¶ 4-7. Other counts seem to sound in


                                                  1
negligence and allege that Giant “negligently failed to warn” consumers about its products (Count

II), id. ¶ 9, and “impliedly promised” or “authenticated” that its products are safe when Christian

alleges that they are not (Counts IV and V), id. ¶¶ 13-14, 16-17. Christian also identifies a host of

federal and state statutes that relate to food or product safety that he contends Giant violated (Count

III). Id. ¶ 11.1

    II.      LEGAL STANDARD

          Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss a

complaint that “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To survive a motion to dismiss, the complaint “must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A complaint need not include much detail, but it has to offer something more than “labels

and conclusions” or a “formulaic recitation of the elements of a cause of action” to withstand

dismissal. Twombly, 550 U.S. at 555.

          The Court understands that Christian is pro se, and thus the Court must hold his complaint

to a less stringent standard than it would an attorney-drafted pleading. See Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam). Even so, his complaint must still “plead factual matter that permits

the court to infer more than the mere possibility of misconduct.” Atherton v. D.C. Off. of Mayor,




1
  The statutes that Christian identifies in Count III include: D.C. Code Ann. §§ 48-102-48-110
(adulteration provisions of the District’s code governing food); D.C. Code Ann. § 48-201 (repealed
2002); 15 U.S.C. §§ 2051-2089 (governing uniform safety standards for consumer products); 15
U.S.C. §§ 1471-1477 (regarding special packaging of household substances to protect children);
21 U.S.C. § 301 (Federal Food, Drug, and Cosmetics Act); 21 U.S.C. §§ 601-626 (relating to
inspection of meat); Md. Code Ann., Health-Gen. §§ 21-207-21-215 (Maryland Food, Drug &
Cosmetics Act); 35 Pa. Cons. Stat. § 780-107 (relating to the adulteration of drugs, devices, or
cosmetics); 3 Pa. Stat. and Cons. Stat. Ann. § 5728 (governing adulteration of food).
                                                  2
567 F.3d 672, 681-82 (D.C. Cir. 2009) (internal quotation marks omitted) (quoting Iqbal, 556 U.S.

at 678-79). Pro se or not, the Court is not required to accept Christian’s inferences if such

inferences are not supported by the facts alleged. Kowal v. MCI Commc’ns Corp., 16 F.3d 1271,

1276 (D.C. Cir. 1994).

   III.      ANALYSIS

          Christian’s complaint is dismissed. The statutes that he claims Giant violated either provide

no private right of action, i.e., 21 U.S.C. § 301, D.C. Code Ann. §§ 48-102-48-110; have nothing

to do with his allegations, i.e., 15 U.S.C. §§ 2051-2089, 15 U.S.C. §§ 1471-1477, 21 U.S.C.

§§ 601-626; are repealed, D.C. Code Ann. § 48-201; or are out-of-jurisdiction state laws that

would not govern this case, i.e., Md. Code Ann., Health-Gen. §§ 21-207-21-215; 35 Pa. Cons.

Stat. § 780-107; 3 Pa. Stat. and Cons. Stat. Ann. § 5728.

          Even reading Christian’s complaint broadly as alleging general negligence or other tort

claims, and construing those claims as liberally as possible because he is pro se, his allegations are

still too conclusory to proceed. Nothing in the complaint supports Christian’s conclusion that Giant

is poisoning its customers, tampering with its products, or acting negligently. And he proffers no

facts to support his “realiz[ation],” ECF 1 ¶ 4, that any Giant conduct caused his claimed injuries,

which he must do to go forward. See, e.g., Briscoe v. United States, 268 F. Supp. 3d 1, 15-16

(D.D.C. 2017) (dismissing plaintiffs’ negligence claim for their failure plausibly to allege that any

breach of duty proximately caused their alleged injuries); see also, e.g., Rollins v. Wackenhut

Servs., 802 F. Supp. 2d 111, 124 (D.D.C. 2011) (dismissing a complaint’s products-liability and

failure-to-warn claims as “vague and conclusory” where the complaint stated, without additional

factual support, that defendants sold a “product in a defective condition [that is] unreasonably

dangerous to users and consumers . . .” (alterations in original) (citations omitted)). He does not



                                                   3
even allege when he consumed these items, any facts to support his belief that Giant’s products

made him sick, or how he made the leap to conclude that these products cause “organ damage”

and other serious injuries. The allegations that he does include in his complaint are so deficient

that they are implausible on their face. Thus, dismissal is appropriate.

       Christian does not dispute that his factual allegations are sparse, but he claims that he needs

to litigate the case to prove his suspicions. ECF 9 at 3, 8. That is not how litigation works.

Christian’s vague, conclusory, and implausible allegations do not trigger any entitlement to

discovery.

       III. CONCLUSION

       Because Christian’s complaint fails to state a claim upon which relief can be granted, the

Court GRANTS Giant’s motion to dismiss. A separate order accompanies this opinion.



       DATE: February 28, 2022




                                                              Jia M. Cobb
                                                              U.S. District Court Judge




                                                 4